Name: Commission Regulation (EEC) No 910/93 of 19 April 1993 fixing the quantity of preferential sugar and the marketing premium applying thereto for the 1991/92 marketing year
 Type: Regulation
 Subject Matter: marketing;  beverages and sugar;  trade;  food technology
 Date Published: nan

 20 . 4. 93 Official Journal of the European Communities No L 94/19 COMMISSION REGULATION (EEC) No 910/93 of 19 April 1993 fixing the quantity of preferential sugar and the marketing premium applying thereto for the 1991/92 marketing year Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Commission Regulation (EEC) No 3814/92 (2), and in particular Article 37 (2) thereof, Whereas Council Regulation (EEC) No 1719/91 (3) provides that during the 1989/90, 1990/91 and 1991 /92 marketing years, a marketing premium for the import of raw preferential cane sugar refined into white sugar during that period in the refineries referred to in the third subparagraph of Article 9 (4) of Regulation (EEC) No 1785/81 is to be granted under certain conditions as an intervention measure ; whereas Commission Regula ­ tion (EEC) No 3264/91 (4) provides in particular that the quantity of preferential sugar qualifying for the premium is to be fixed after each marketing year for each producer country of origin of the refined preferential sugar and for each Member State of refining ; whereas the premium is to be fixed at the same time as that quantity ; whereas these elements in respect of the 1989/90 and 1990/91 marketing years have been fixed by Commission Regula ­ tion (EEC) No 290/92(0 ; Whereas the information referred to in Article 1 (2) and (3) of Regulation (EEC) No 3264/91 and which the Commission has available in respect of the 1991 /92 marketing year results in the quantity and premium being fixed as set out below ; Article 1 For the 1991 /92 marketing year : (a) the quantity referred to in Article 1 ( 1 ) of Regulation (EEC) No 3264/91 for each producer country of origin of the refined preferential sugar and for each Member State of refining shall be as set out in the Annex hereto ; (b) the total budgetary appropriation referred to in Article 1 (3) of Regulation (EEC) No 3264/91 amounts to ECU 9 822 524 ; (c) the premium referred to in Article 1 (3) of Regulation (EEC) No 3264/91 shall be fixed, per 100 kilograms of sugar expressed as white sugar, at ECU 0,815. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 April 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 177, 1 . 7. 1981 , p. 4. (2) OJ No L 387, 31 . 12. 1992, p. 7. 0 OJ No L 162, 26. 6 . 1991 , p. 25. OJ No L 308 , 9. 11 . 1991 , p. 26. O OJ No L 31 , 7. 2. 1992, p . 23. No L 94/20 Official Journal of the European Communities 20. 4. 93 ANNEX (tonnes white sugar) Producer country Member State 1991 /92 of origin of refining marketing year Barbados United Kingdom 47 376,50 Belize United Kingdom 41 901,90 Congo France 4 830,80 Ivory Coast France 8 092,90 Fiji United Kingdom 168 819,30 Guyana United Kingdom 116 853,30 France 31 786,00 Jamaica United Kingdom 120 594,30 Madagascar France 5 164,70 Mauritius United Kingdom 421 863,20 Portugal 17 482,60 Saint Christopher and Nevis United Kingdom 17 315,70 Swaziland United Kingdom 84 638,20 France 32 446,30 Tanzania United Kingdom 10 186,40 Trinidad and Tobago United Kingdom 30 644,20 France 13 201,50 Zimbabwe United Kingdom 31 531,50